Citation Nr: 1708897	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, as due to herbicide exposure. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a gunshot wound of the left wrist.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an effective date prior to July 1, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD) with somatoform disorder, major depression and anxiety.

(The issue of entitlement to payment of attorney fees from past due benefits is the subject of a separate, but concurrently issued, decision.)


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to March 1971. 

The present matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2009 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In February 2010, the Veteran requested a hearing before a Decision Review Officer, to be held at the RO.  Such a hearing was scheduled for March 2010; however, the Veteran failed to report.  He did not explain his absence or request to reschedule the hearing; therefore, such hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).  However, in his substantive appeal, the Veteran requested a hearing before the Board.  A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of that hearing has been associated with the file.  

The issues of service connection for ischemic heart disease, as due to herbicide exposure, and for bilateral hearing loss, as well as whether new and material evidence has been received to reopen a claim for service connection for a gunshot wound of the left wrist, are addressed below.  The issues of entitlement to service connection for tinnitus, as well as an effective date prior to July 1, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD) with somatoform disorder, major depression and anxiety, are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the Veteran when further action, on his part, is necessary. 


FINDINGS OF FACT

1.  During the November 2016 Board hearing, prior to the promulgation of a decision on the appeal, the Veteran, through his authorized representative, withdrew from appeal his claim for service connection for ischemic heart disease, as due to herbicide exposure.

2.  The Veteran's current bilateral hearing loss disability is not related to his military service.

3.  In an August 2002 rating decision, the AOJ denied service connection for a gunshot wound of the left wrist; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the August 2002 rating decision is final.

4.  The evidence received since the August 2002 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gunshot wound of the left wrist.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for ischemic heart disease, as due to herbicide exposure, are met.  38 U.S.C.A. 
§§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The August 2002 rating decision denying the Veteran's claim for service connection for a gunshot wound of the left wrist is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for a gunshot wound of the left wrist has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds that the development requested in the August 2014 remand, pertaining to the claims decided herein, has been accomplished. In this regard, the AOJ was instructed in that remand to schedule the Veteran for his requested Board hearing.  As noted above and explained below, such a hearing was held in November 2016.  Therefore, the Board finds that there has been substantial compliance with the instructions of its August 2014 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the hearing, the undersigned noted the issues on appeal.  Additionally, information was solicited from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  Id. at 497.  In addition, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims remaining on appeal.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.10 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204. 

The Veteran, through his attorney, indicated at his November 2016 Board hearing that it was his intention to withdraw the appeal of the issue of entitlement to service connection for ischemic heart disease, as due to herbicide exposure.  Hence, there remain no allegations of facts or law for appellate consideration of this issue.  Thus, the Board has no jurisdiction to review the appeal of the issue, and it is dismissed. 

Service Connection for Bilateral Hearing Loss

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304 (b). 

Certain chronic disabilities, such as hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, supra. 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

Notably, §3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . [t]herefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. 38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently has bilateral hearing loss that is related to his exposure to noise in service.  Specifically, he contends that he was working on a road crew while in Vietnam and was witness to an earth mover striking a land mine.  The explosion threw him to the ground and he was unable to hear clearly for nearly a week following.  In addition, the Veteran contends that he was exposed to small arms fire, artillery fire, construction equipment and metal fabrication while in service.

Initially, the Board notes that a July 2009 VA examination revealed bilateral sensorineural hearing loss, sufficient to qualify as a disability for VA purposes.  Accordingly, the first element of service connection, a current disability, is met. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the question becomes whether the Veteran's bilateral hearing loss disability is related to his military service.

The Veteran's available service treatment records show no complaints of or treatment for hearing loss at any time.  The Veteran did not undergo a hearing test at separation from service.  There is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. 3.385 during service, nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

In fact, a hearing loss disability was not diagnosed until the July 2009 VA examination, over 30 years after service.  As the competent evidence fails to show a hearing loss disability in service, or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following a review of the record and examination of the Veteran, the July 2009 VA audiologist concluded that the Veteran had bilateral hearing loss that was less likely than not caused by or a result of his military service.  In support of his conclusion, the audiologist noted that the type of temporary hearing loss the Veteran experienced following the explosion of the land mine was consistent with what was known about noise-induced hearing loss.  He cited studies which showed that hazardous noise exposure had an immediate effect on hearing, and is usually temporary at first.  However, it does not have a delayed onset nor is it progressive or cumulative.  

The examiner went on to explain that the Veteran served for 19 months in the military as a heavy and light vehicle driver.  He then had a 30-year history of occupational noise exposure in civilian life, first as a truck driver for 11 years and in an industrial setting, powder coating metal for approximately 19 years.  The examiner also noted that the Veteran underwent a VA audiology examination in February 2003, at which time he reported an occupational history of noise exposure for 7 years as a punch press operator, without the use of hearing protection.   He also reported the recreational use of woodworking equipment without the use of hearing protection.  Testing at that time indicated normal hearing, indicating that the Veteran's bilateral hearing loss had its onset in the convening 6 years. 

Because his exposure to hazardous noise in civilian life was far greater than his exposure to hazardous noise in the military, the examiner determined that it was less likely than not caused by, or a result of, his history of military noise exposure.  The Veteran's bilateral hearing loss was more likely than not caused by, or a result of, his history of occupational noise exposure in civilian life. 

The Board finds the VA audiologist's opinion to be highly probative, as it was based on examination of the Veteran and thorough review of his claims file.  Moreover, the VA audiologist provided a rationale in support of the opinion provided, with clear conclusions, supporting data, and reasoned medical explanations.  Accordingly, it is entitled to great probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no medical opinion of record to the contrary.

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

Ultimately, it is the responsibility of the claimant to present and support a claim for benefits under the laws administered by VA. 38 U.S.C.A. § 5107 (a).  Here, there is no competent evidence showing a hearing loss disability during service or within the year following discharge from service, and there is no medical opinion of record linking the Veteran's current hearing loss to his active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See Gilbert, supra; 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision in August 2002, the AOJ reopened and denied the claim for service connection for a gunshot wound of the left wrist.  The denial was based on the finding that the evidence did not demonstrate that such an injury was incurred in service.  The AOJ cited a May 2001 report in which the Veteran admitted that he had lied about experiencing combat service while in Vietnam.  The AOJ also noted multiple records which failed to show any indication of any wounds or injuries incurred in service.  The rating decision also stated that there was no support in the record that showed the Veteran participated in combat, and as such, showed any wound that was associated with his military service.  

The Veteran was notified of the decision and of his procedural rights by letter in October 2002.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the August 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in October 2008.

At the time of the August 2002 rating decision, the evidence of record consisted of service treatment records, Social Security Administration records, and VA treatment records.  It was noted at that time that none of the records contained any evidence of an in-service gunshot wound to the left wrist. 

The evidence received since the prior final denial includes VA treatment records, statements from the Veteran's attorney, the Veteran's testimony, as well as two color photographs, showing the Veteran, purportedly in Vietnam, with a thin gauze bandage on his lower left arm.  The Veteran testified at the November 2016 hearing that he was a combat engineer while in Vietnam, and was shot in the left wrist while serving as such.

The Board must find that this newly-received evidence fails to demonstrate proof that the Veteran served in combat or sustained a gunshot injury to his left wrist while doing so.  It has been determined, by the Veteran's service personnel records, as well as his own statements, that he did not serve in combat while in Vietnam. Further, nothing in his service treatment records show any kind of medical treatment for a left wrist condition, including a gunshot wound. No post-service treatment record has ever documented any disability related to the left wrist.  The Veteran's hearing testimony and the photographs submitted do not render his previous statements concerning his combat service credible.  Therefore, the Board finds that the evidence received in connection with the Veteran's current application to reopen his claim for service connection for a gunshot wound of the left wrist is cumulative and redundant of the evidence of record at the time of the August 2002 rating decision and does not raise a reasonable possibility of substantiating the claim. 

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection, the benefit of the doubt doctrine is not applicable as to that claim, and it must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal pertaining to the issue of entitlement to service connection for ischemic heart disease, as due to herbicide exposure, is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.
New and material evidence having not been received, the appeal to reopen the claim of entitlement to service connection for a gunshot wound of the left wrist is denied.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As concerns the Veteran's claim for service connection for tinnitus, he contends that he currently has tinnitus, and that the condition is related to his exposure to noise in service.  As noted above, the Board has conceded that the Veteran was exposed to noise while in service.  

At the July 2009 VA audiology examination, the Veteran denied having tinnitus.  
However, at the November 2016 Board hearing, the Veteran testified that he experienced ringing in his ears and that it had occurred since his military service.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's acknowledged in-service noise exposure and assertions of pertinent symptomatology since service, the Board finds that he should be afforded a VA examination to determine the etiology of any currently diagnosed tinnitus.

As for his claim for an earlier effective date for the grant of service connection for PTSD with somatoform disorder, major depression and anxiety, a notice of disagreement was submitted in response to the August 2009 rating decision which assigned an effective date.  To date, the AOJ has not issued the Veteran a statement of the case (SOC) with respect to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

In its August 2014 remand, the Board instructed the AOJ to issue a SOC to the Veteran.  A review of the file reveals that, to date, no such SOC has been issued.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Therefore, the AOJ is once again instructed to issue an SOC pertaining to the issue of entitlement to an effective date prior to July 1, 2008 for the grant of service connection for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran an SOC pertaining to the issue of entitlement to an effective date prior to July 1, 2008 for the grant of service connection for PTSD with somatoform disorder, major depression and anxiety.  (Parenthetically, the Veteran's attorney contends that the claim for service connection was reopened prior to July 1, 2008.)  

If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently manifested tinnitus.  The claims file should be made available for review.  The examiner should take a thorough history documenting in-service and post-service noise exposure as well as the onset date of tinnitus from the Veteran.  

After examining the Veteran, the examiner is asked to determine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current tinnitus is related to conceded acoustic trauma during active duty service, to include exposure to explosions, small arms fire, artillery fire, construction equipment and metal fabrication.

3.  Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


